Citation Nr: 1147132	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  11-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for the aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from January 1997 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities render him housebound or in need of aid and attendance.

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

Permanently housebound by reason of service-connected disability or disabilities means a veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i)(2).

The Veteran contends that he needs constant supervision or aid and attendance due to his service-connected disabilities.  Lay statements submitted by the Veteran's girlfriend, brothers and sister attest to his inability to take care of everyday tasks such as cooking, clearing, bathing, etc., without the assistance of another person.  

The Veteran is service-connected for the following disabilities:  depressive disorder with psychotic features, rated as 70 percent disabling; sleep apnea, rated as 50 percent disabling; migraines, rated as 30 percent disabling; lumbar spine degenerative changes, rated as 20 percent disabling; residuals of a right knee injury with degenerative joint disease, rated as 10 percent disabling; right knee instability associated with residuals of a right knee injury, rated as 10 percent disabling; bilateral pes planus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and scars, rated as 10 percent disabling.  

In a February 2010 evaluation, the Veteran's treating psychiatrist indicated 
that the Veteran's depressive disorder was manifested by suicidal thoughts or hallucinations, delusions or paranoid thinking.  In a May 2010 aid and attendance/housebound evaluation form from his treating VA psychiatrist, it was indicated that the Veteran was in a wheelchair and that he was unable to prepare his own meals or manage his medications.  Moreover, the Veteran submitted a June 2011 aid and attendance/housebound examination in which the examiner reported that he suffered from chronic pain, obstructive sleep apnea, obesity and paranoid schizophrenia which restrict his activities.  

In light of the Veteran's statements and the evidence presented, the Board finds that he should be afforded VA examinations that address his psychiatric disorder and his potential entitlement to special monthly compensation. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination and an aid and attendance/housebound examination to determine the current status of his service-connected  depressive disorder with psychotic features and to obtain an opinion as to whether that disorder and his service-connected sleep apnea, migraine headaches, lumbar spine degenerative changes, residuals of a right knee injury with degenerative joint disease, right knee instability associated with residuals of a right knee injury, bilateral pes planus, hypertension and scars render the Veteran housebound or in need of aid and attendance.  Any indicated tests or studies should be completed.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the mental disorders examiner should provide an opinion as to whether the Veteran's service-connected  depressive disorder with psychotic features requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment, or results in the Veteran being substantially confined to his dwelling as a direct result of his service-connected  depressive disorder with psychotic features.  A clear rationale for all opinions expressed should be provided.


Following review of the claims file and examination of the Veteran, the aid and attendance examiner should provide an opinion as to whether the Veteran's service- connected sleep apnea, migraine headaches, lumbar spine degenerative changes, residuals of a right knee injury with degenerative joint disease, right knee instability associated with residuals of a right knee injury, bilateral pes planus, hypertension and scars, when considered with his depressive disorder with psychotic features, renders the Veteran in need of the regular aid and attendance of another person to perform daily self care tasks or results in the Veteran being substantially confined to his dwelling.  A clear rationale for all opinions expressed should be provided. 

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



